DETAILED ACTION
This action is responsive to the application No. 16/925,116 filed on July 09, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 08/18/2022 responding to the Office action mailed on 05/18/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 4, 5, 7, and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the plurality of unit pixels”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the substrate”.  There is insufficient antecedent basis for this limitation in the claim.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0403025) in view of Jang (US 2021/0134869).

Regarding Claim 1, Kim (see, e.g., Figs. 4A-4B), teaches an image sensing device comprising:
5a plurality of photoelectric conversion elements 110 arranged in rows and columns in a substrate layer 100 (see, e.g., par. 0049);
a plurality of device isolation films 103 disposed between adjacent photoelectric conversion elements 110 in the substrate layer 100 (see, e.g., par. 0057);
a plurality of color filters 345 placed relative to the plurality of photoelectric conversion elements 110 (see, e.g., par. 0070);
a plurality of grid structures 320 disposed between the plurality of color filters 345 (see, e.g., par. 0067); and
a lens layer 350 disposed over the color filters 345 and the grid structure 320 (see, e.g., par. 0078),
wherein the lens layer 350 includes:
a plurality of main microlenses 353 located to spatially correspond to the plurality of unit pixels 110, respectively (see, e.g., par. 0068); and
156977791.2center portions of the plurality of grid structures 320 are vertically overlapped with a corresponding device isolation film 103.
10Kim does not show at least one edge microlens disposed offset from the main microlenses to commonly overlap at least partially with adjacent main microlenses, wherein a center portion of the at least one edge microlens is vertically overlapped with a corresponding grid structure.
Jang (see, e.g., Fig. 2B), in similar image sensor devices to those of Kim, on the other hand, teaches:
at least one edge microlens LP disposed offset from the main microlenses ML to commonly overlap at least partially with adjacent main microlenses ML, wherein a center portion of the at least one edge microlens LP is vertically overlapped with a corresponding grid structure SP.
The reflected light may pass through the planarization layer 30 of which the refractive index is greater or higher than that of the low-refractive index pattern LP, and thus the light may be incident upon one of the photoelectric conversion portions PD1 to PD4.  Light incident toward the light-blocking pattern may be reflected and may then be incident to a corresponding pixel.  Thus, a light leakage phenomenon may be reduced and light efficiency may be increased (see, e.g., pars. 0058, 0080).
It would have been obvious to one of ordinary skill in the art at the time of filing, to include in Kim’s device, at least one edge microlens disposed offset from the main microlenses to commonly overlap at least partially with adjacent main microlenses, wherein a center portion of the at least one edge microlens is vertically overlapped with a corresponding grid structure, as taught by Jang, to reduce a light leakage phenomenon and increase light efficiency.

Regarding Claim 2, Kim and Jang teach all aspects of claim 1.  Jang (see, e.g., Figs. 1-3), teaches that:
each of the main microlenses ML includes a center region and an edge region surrounding the center region (see, e.g., Fig. 2A); and
the at least one edge microlens LP is disposed to commonly overlap 5at least partially with the edge regions of the adjacent main microlenses ML (see, e.g., Figs. 2A-2B).  

Regarding Claim 3, Kim and Jang teach all aspects of claim 2.  Jang (see, e.g., Figs. 1-3), teaches that the at least one edge microlens LP includes:
a plurality of edge microlenses LP, the center portion of which is located at a boundary region of two adjacent main microlenses ML in a 10manner that the at least one edge microlens LP commonly overlaps at least partially with the edge regions of the two adjacent main microlenses ML (see, e.g., Figs. 2A-2B).  

Regarding Claim 6, Kim and Jang teach all aspects of claim 1.  Jang (see, e.g., Figs. 1-3), teaches that26148810444.1U.S. Patent ApplicationAttorney Docket Number: 088453-8305.US00 the at least one edge microlens LP is formed in a circular dome shape in which a center portion is disposed to overlap at least partially with the grid structure SP disposed between the contiguous color filters CF (see, e.g., Fig. 2B).10

Regarding Claim 8, Kim and Jang teach all aspects of claim 1.  Jang (see, e.g., Figs. 1-3), teaches that:
each of the main microlenses ML includes a center region and an edge region surrounding the center region; and
the at least one edge microlens LP is formed to partially overlap with the edge regions of the adjacent main microlenses ML (see, e.g., Fig. 2B).  

Regarding Claim 9, Kim and Jang teach all aspects of claim 1.  Jang (see, e.g., Figs. 1-3), teaches that the lens layer MS further includes:
an over-coating layer 30 disposed between the edge microlenses LP and the color filters CF and between the main microlenses ML and the color filters CF.   

Regarding Claim 12, Kim and Jang teach all aspects of claim 1.  Jang (see, e.g., Figs. 1-3), teaches that:5
the unit pixel UP includes a photoelectric conversion element PD configured to convert incident light into an electrical signal corresponding to the incident light (see, e.g., pars. 0024, 0033); and
a center portion of each of the main microlenses ML is disposed to overlap at least partially with a center portion of the photoelectric 10conversion element PD (see, e.g., Fig. 2B).

Regarding Claim 13, Kim (see, e.g., Figs. 4A-4B), teaches an image sensing device comprising:
a plurality of photoelectric conversion elements 110 disposed in a substrate layer 100 (see, e.g., par. 0049);
a device isolation film 103 disposed between adjacent photoelectric conversion elements 110 in the substrate layer 100 (see, e.g., par. 0057);
a plurality of color filters 345 disposed over the substrate 100 and overlapped with the corresponding photoelectric conversion element 110 (see, e.g., par. 0070);
a grid structure 320 disposed between adjacent color filters 345 over the device isolation film 103 (see, e.g., par. 0067);
a plurality of main microlenses 353 respectively disposed over the plurality of color filters 345 in a manner that the main microlenses 353 are disposed to correspond to the color filters 345 on a one to one basis (see, e.g., par. 0068); and
wherein a center portion of the grid structure 320 is vertically overlapped with the device isolation film 103.
156977791.210Kim does not show at least one edge microlens disposed to be between and to overlap with adjacent main microlenses in a manner that the at least one edge microlens commonly overlaps at least partially with the plurality of main microlenses, wherein a center portion of the at least one edge microlens is vertically overlapped with the grid structure.
Jang (see, e.g., Fig. 2B), in similar image sensor devices to those of Kim, on the other hand, teaches:
at least one edge microlens LP disposed to be between and to overlap with adjacent main microlenses ML in a manner that the at least one edge microlens LP commonly overlaps at least partially with the plurality of main microlenses ML, wherein a center portion of the at least one edge microlens LP is vertically overlapped with the grid structure SP.
The reflected light may pass through the planarization layer 30 of which the refractive index is greater or higher than that of the low-refractive index pattern LP, and thus the light may be incident upon one of the photoelectric conversion portions PD1 to PD4.  Light incident toward the light-blocking pattern may be reflected and may then be incident to a corresponding pixel.  Thus, a light leakage phenomenon may be reduced and light efficiency may be increased (see, e.g., pars. 0058, 0080).
It would have been obvious to one of ordinary skill in the art at the time of filing, to include in Kim’s device, at least one edge microlens disposed to be between and to overlap with adjacent main microlenses in a manner that the at least one edge microlens commonly overlaps at least partially with the plurality of main microlenses, wherein a center portion of the at least one edge microlens is vertically overlapped with the grid structure, as taught by Jang, to reduce a light leakage phenomenon and increase light efficiency.

Regarding Claim 14, Kim and Jang teach all aspects of claim 13.  Jang (see, e.g., Figs. 1-3), teaches that the at least one edge microlens LP includes:
a plurality of edge microlenses LP formed to commonly overlap at least partially with two adjacent main microlenses ML (see, e.g., Figs. 2A-2B).  

10Regarding Claim 17, Kim and Jang teach all aspects of claim 13.  Jang (see, e.g., Figs. 1-3), teaches that:
each of the main microlenses ML includes a center region and an edge region surrounding the center region (see, e.g., Fig. 2A); and
the at least one edge microlens LP is formed to partially overlap 5with the edge regions of the plurality of main microlenses ML (see, e.g., Figs. 2A-2B).

Regarding Claim 18, Kim and Jang teach all aspects of claim 13.  Jang (see, e.g., Figs. 1-3), teaches that the at least one edge microlens LP is formed in a circular dome shape (see, e.g., Figs. 2A-2B).15

Regarding Claim 19, Kim (see, e.g., Figs. 4A-4B), teaches an image sensing device comprising:
a plurality of photoelectric conversion elements 110 arranged in rows and columns in a substrate layer 100 (see, e.g., par. 0049);
a plurality of device isolation films 103 disposed between adjacent photoelectric conversion elements 110 (see, e.g., par. 0057);
a plurality of color filters 345 corresponding to the plurality of photoelectric conversion elements 110, respectively, and arranged in rows 20and columns over the corresponding photoelectric conversion elements 110, respectively (see, e.g., par. 0070);
a plurality of grid structures 320 disposed between adjacent color filters 345 (see, e.g., par. 0067); and
a plurality of first microlenses 353 corresponding to the plurality of color filters 345, respectively, and arranged in rows and columns over the29148810444.1U.S. Patent ApplicationAttorney Docket Number: 088453-8305.US00 corresponding color filters 345, respectively, each first microlens 353 including a center portion and an edge portion (see, e.g., pars. 0068, 0078); and
5156977791.2wherein center portions of the plurality of grid structures 320 are vertically overlapped with a corresponding device isolation film 103.
10Kim does not show a plurality of second microlenses arranged to be between and to partially overlap with edge portions of the plurality of first microlenses5 so that the first microlenses and the second microlenses collectively direct different spatial portions of incident light into the plurality of photoelectric conversion elements with improved imaging operation, wherein center portions of the plurality of second microlenses are vertically overlapped with a corresponding grid structure.
Jang (see, e.g., Fig. 2B), in similar image sensor devices to those of Kim, on the other hand, teaches:
a plurality of second microlenses LP arranged to be between and to partially overlap with edge portions of the plurality of first microlenses 5ML so that the first microlenses ML and the second microlenses LP collectively direct different spatial portions of incident light into the plurality of photoelectric conversion elements PD with improved imaging operation, wherein center portions of the plurality of second microlenses LP are vertically overlapped with a corresponding grid structure SP. (see, e.g., pars. 0052, 0057-0058).
The reflected light may pass through the planarization layer 30 of which the refractive index is greater or higher than that of the low-refractive index pattern LP, and thus the light may be incident upon one of the photoelectric conversion portions PD1 to PD4.  Light incident toward the light-blocking pattern may be reflected and may then be incident to a corresponding pixel.  Thus, a light leakage phenomenon may be reduced and light efficiency may be increased (see, e.g., pars. 0058, 0080).
It would have been obvious to one of ordinary skill in the art at the time of filing, to include in Kim’s device, a plurality of second microlenses arranged to be between and to partially overlap with edge portions of the plurality of first microlenses5 so that the first microlenses and the second microlenses collectively direct different spatial portions of incident light into the plurality of photoelectric conversion elements with improved imaging operation, wherein center portions of the plurality of second microlenses are vertically overlapped with a corresponding grid structure, as taught by Jang, to reduce a light leakage phenomenon and increase light efficiency.

Regarding Claim 20, Kim and Jang teach all aspects of claim 19.  Jang (see, e.g., Figs. 1-3), teaches that the edge portion of the first microlens ML is structured to be thinner than 10the center portion of the first microlens ML and at least partially overlapping a corresponding second microlens LP (see, e.g., Fig. 2B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0403025) in view of Jang (US 2021/0134869) and further in view of Miyashita (US 2014/0239431).

Regarding Claim 10, Kim and Jang teach all aspects of claim 1.  They do not teach that20 the at least one edge microlens includes a material that has a higher refractive index than each of the main microlenses.  
Miyashita (see, e.g., Fig. 2B), in similar image sensors to those of Kim/Jang, on the other hand, teaches that the incident light introduced through the micro lens may be refracted toward the center of the light receiving element by passing through the high refractive pattern.  Thus, the high refractive pattern may increase the quantity of light received in the light receiving element (see, e.g., par. 0044).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Kim’s/Jang’s device20, the at least one edge microlens including a material that has a higher refractive index than each of the main microlenses, as taught by Miyashita, to increase the quantity of light received in the light receiving elements.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0403025) in view of Jang (US 2021/0134869) and further in view of Kim (US 2019/0157329).

Regarding Claim 11, Kim and Jang teach all aspects of claim 1.  Kim (see, e.g., Figs. 4A-4B), teaches that each of the grid structures 320 includes:
a metal layer 322 (see, e.g., par. 0069);
a layer 324 disposed over the metal layer 322; and
a capping film 330 formed to cap or cover the metal layer 322 and the layer 324 (see, e.g., par. 0071).15
Kim is silent with respect to the claim limitations that the layer 324 is an air layer.
Kim (see, e.g., Fig. 6), in similar image sensors, on the other hand, teaches:
a metal layer 180 (see, e.g., par. 0107);
an air layer AG disposed over the metal layer 180 (see, e.g., par. 0106); and
a capping film 140 formed to cap or cover the metal layer 180 and the air layer AG (see, e.g., par. 0103). 
The grid pattern 180, like air gaps AG, may reduce or prevent light incident upon the first, second, third, and fourth color filters 130, 230, 330, and 430 from being reflected or diffused laterally.  For example, the grid pattern 180 may reduce or prevent light incident upon the first color filter 130 and then reflected or diffused at the interface between the first color filter 130 and the lower planarization film 120 from infiltrating into other unit pixels P.  That is, the grid pattern 180 and the air gaps AG may reduce or prevent crosstalk between the unit pixels P (see, e.g., pars. 0071, 0106).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Kim’s/Jang’s device20, a metal layer;27148810444.1U.S. Patent ApplicationAttorney Docket Number: 088453-8305.US00 an air layer disposed over the metal layer; and a capping film formed to cap or cover the metal layer and the air layer, as taught by Kim, to reduce or prevent crosstalk between the unit pixels P.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 13, and 19 filed on 08/18/2022 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814